[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-15464                   MARCH 7, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK


                       D. C. Docket No. 04-00134-CV-4

LAWTON CARL SMITH, JR.,

                                                    Plaintiff-Appellant,

                                     versus

CITY OF SAVANNAH,
MICHAEL B. BROWN,

                                                    Defendants-Appellees.




                  Appeal from the United States District Court
                    for the Southern District of Georgia


                                (March 7, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.


PER CURIAM:

     After reviewing the record and the briefs in this case, we agree with the
district court – for the reasons stated in its September 8, 2005 order granting

summary judgment – that Mr. Smith would have been demoted for insubordination

notwithstanding the email he wrote on May 16, 2002, as president of the Chatham

County Fire Chiefs Association, and that Mr. Brown is entitled to qualified

immunity.

      AFFIRMED.




                                          2